Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

LICENSE AND SUPPLY AGREEMENT

This License and Supply Agreement (the “Agreement”) is made as of October 4,
2010 (the “Effective Date”) by and between Arius Pharmaceuticals, Inc. (“BDSI”),
a Delaware corporation and wholly-owned subsidiary of BioDelivery Sciences
International, Inc., with an office at 801 Corporate Center Drive, Raleigh,
North Carolina 27607 USA, and TTY Biopharm Co., Ltd., a corporation organized
under the laws of the Republic of China , Taiwan with an office at 4F., No.174,
Sec. 3, Min-Chuan E. Rd., Taipei, Taiwan, R.O.C (“TTY”). BDSI and TTY are
sometimes referred to collectively herein as the “Parties” or singly as a
“Party.”

RECITALS

WHEREAS, BDSI wishes to grant to TTY, and TTY wishes to obtain from BDSI, an
exclusive license to develop, market, advertise, promote, distribute, offer for
sale, sell, and import BDSI’s BEMA fentanyl product in the Republic of China
(Taiwan) on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the Parties hereto, intending to be
legally bound, do hereby agree as follows:

1. DEFINITIONS

In addition to the capitalized terms defined elsewhere in this Agreement, the
following terms used in this Agreement shall have the meaning set forth below:

1.1. “ADE” means any Adverse Event associated with the Licensed Product or the
Demonstration Samples (including Adverse Drug Reactions).

1.2. “Adverse Event” or “AE” means any untoward medical occurrence in a patient
or clinical investigation subject administered Product and which does not
necessarily have to have a causal relationship with such treatment.

1.3. “Adverse Reaction” or “Adverse Drug Reaction” or “ADR” means a response to
a Product which is noxious and unintended and which occurs at doses normally
used in man for prophylaxis, diagnosis or therapy of disease or for modification
of physiological function.

1.4. “Affiliate” means an individual, trust, business trust, joint venture,
partnership, corporation, association or any other entity which owns, is owned
by or is under common ownership with, a Party. For the purposes of this
definition, the term “owns” (including, with correlative meanings, the terms
“owned by” and “under common ownership with”) as used with respect to any Party,
shall mean the possession (directly or indirectly) of more than 50% of the
outstanding voting securities of a corporation or comparable equity interest in
any other type of entity.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

1.5. “API” means active pharmaceutical ingredient.

1.6. “Applicable Laws” means all applicable laws, rules, regulations and
guidelines that may apply to the development, marketing, manufacturing or sale
of Products or the performance of either Party’s obligations under this
Agreement, including but not limited to all laws, regulations and guidelines
governing the import, export, development, marketing, distribution and sale of
the Licensed Product in the Territory, to the extent relevant, all Good
Manufacturing Practices or Good Clinical Practices standards or guidelines
promulgated by the FDA, other Competent Authorities, or the International
Conference on Harmonisation, and all laws, rules, regulations, and guidelines
applicable to the manufacture, use, shipment, handling, sale, marketing, and
distribution of fentanyl as a Schedule II controlled substance under the United
States’ Controlled Substances Act and any similar foreign laws, rules, and
regulations, and trade association guidelines (including but not limited to,
with respect to all of the foregoing, those which apply to the handling of
narcotics), where applicable.

1.7. “BEMA” means the proprietary bioerodible, mucoadhesive multi-layer polymer
film technology Controlled by BDSI.

1.8. “BNHI Price Approval” means the price approval for the Licensed Product by
Bureau of National Health Insurance of Health Department of Republic of China
(Taiwan).

1.9. “Bundled Product” means any Licensed Product when (i) sold together with
any other products and/or services within the Territory at a unit price, whether
packaged together or separately with another pharmaceutical product or other
device, equipment, instrumentation, or other components (other than solely
containers or packaging exclusively for such Licensed Product), (ii) used as a
“loss leader”, (iii) a discount, rebate, or similar financial incentive is
offered on the Licensed Product as consideration or incentive for a Third Party
to buy other products or services from TTY or any Affiliate thereof, or
(iv) such Licensed Product is otherwise bundled with sales of any other products
or services in any discounting program.

1.10. “Calendar Quarter” means the respective periods of three consecutive
calendar months ending on March 31, June 30, September 30 and December 31,
provided the initial Calendar Quarter under this Agreement shall begin on the
Effective Date and end on the first March 31, June 30, September 30 or
December 31 following the Effective Date.

1.11. “Calendar Year” means each twelve consecutive month period beginning
January 1 and ending December 31, provided that the initial Calendar Year under
this Agreement shall begin on the Effective Date and end December 31, 2010.

1.12. “Clinical Trial Unit Price” means a price per Unit equal to ***, subject
to an annual increase, effective January 1st of each Calendar Year following the
Effective Date by a percentage equal to ***.

1.13. “Commercially Reasonable Efforts” means, except as otherwise explicitly
set forth in this Agreement, efforts consistent with the reasonable exercise of
prudent scientific and business judgment and generally accepted practices in the
pharmaceutical industry, as applied to similar products having comparable market
potential. “Comparable market potential” shall be ***. Commercially Reasonable
Efforts requires that a Party***.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

1.14. “Commercial Sale” means the sale for use, consumption or resale of a
Licensed Product in the Territory by TTY or its Affiliates.

1.15. “Competent Authorities” means collectively the governmental entities in
the Territory responsible for the regulation of medicinal products intended for
human use.

1.16. “Competing Product” means a pharmaceutical product that: (a) is labeled or
marketed for the indication of breakthrough pain and (b) incorporates fentanyl
as an API.

1.17. “Confidential Information” means any confidential or proprietary
information of a Party, whether in oral, written, graphic or electronic form.
Any of the following information, which the receiving Party can prove by
competent evidence, shall not be Confidential Information:

(a) information that is now, or hereafter becomes, through no act or failure to
act on the part of the receiving Party, generally known or available;

(b) information that is known by the receiving Party at the time of receiving
such information, as evidenced by its written records maintained in the ordinary
course of business;

(c) information that is hereafter furnished to the receiving Party by a Third
Party, as a matter of right and without restriction on disclosure;

(d) information that is independently developed by the receiving Party, as
evidenced by its written records maintained in the ordinary course of business,
without knowledge of, and without the aid, application or use of, the disclosing
Party’s Confidential Information; or

(e) information that is the subject of a written permission to disclose provided
by the disclosing Party.

The Parties agree that all information concerning Improvements shall be deemed
the Confidential Information of BDSI and that BDSI shall be the disclosing
party, and TTY the receiving party, with respect thereto.

1.18. “Control” means the possession of the ability to grant a license or
sublicense as provided for herein without violating the terms of any agreement
or other arrangement with any Third Party existing on the Effective Date or,
with respect to any intellectual property rights acquired from a Third Party
following the Effective Date, any agreements in effect at the time such rights
are acquired.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

1.19. “Demonstration/Placebo Unit Price” means ***, subject to an annual
increase, effective January 1st of each Calendar Year following the Effective
Date by a percentage equal to ***.

1.20. “Demonstration Samples” means Units, lacking fentanyl, used to demonstrate
the manner in which the Licensed Product is prepared and used, and labeled
“demonstration samples, for demonstration purposes only” or with some materially
similar phrase or disclaimer.

1.21. “Development Documentation” means all documentation, including notes,
summaries and analyses related thereto, developed in connection with all
research, development, or clinical trials performed by or on behalf of TTY in
the Territory under this Agreement (including but not limited to any research
and development or Phase IV studies performed following Governmental Approval).

1.22. “Field” means the treatment of breakthrough cancer pain in patients
tolerant to opioids (the “Initial Indication”) and, following Governmental
Approval in the Territory of the Licensed Product for the Initial Indication,
any additional human therapeutic indications for which Governmental Approval is
obtained.

1.23. “First Commercial Sale” means the first Commercial Sale of the Licensed
Product in the Territory.

1.24. “Forecast” means the written forecast describing TTY’s anticipated
requirements with respect to Products for a given time period, including the
proposed delivery schedule with respect to such Products.

1.25. “Fully-Burdened Manufacturing Costs” means ***.

1.26. “Governmental Approval” means all permits, licenses and authorizations,
including but not limited to, import permits and Marketing Authorizations
required by any Competent Authority as a prerequisite to the manufacturing,
marketing or selling of the Licensed Product for human therapeutic use in the
Territory.

1.27. “HICP EU” means the Harmonised Index of Consumer Prices as calculated on
an annual basis by the European Union across all member nations.

1.28. “Improvements” means any and all developments, inventions or discoveries
relating to BEMA or the Licensed Technology that are developed or acquired by,
or otherwise come under the Control of, a Party or any Affiliate thereof and
shall include, but not be limited to, such developments intended to enhance the
safety and/or efficacy of the Licensed Product.

1.29. “Know-How” means all know-how, trade secrets, inventions, data, processes,
techniques, procedures, compositions, devices, methods, formulas, protocols and
information, whether or not patentable, which are not generally publicly known,
including, without limitation, all chemical, biochemical, toxicological, and
scientific research information, whether in written, graphic or video form or
any other form or format.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

1.30. “Licensed Know-How” means all Know-How related to the Licensed Product
which is under the Control of BDSI as of the Effective Date.

1.31. “Licensed Patent Rights” means all Patent Rights in the Territory claiming
the Licensed Product, or that are necessary to develop, manufacture and
commercialize the Licensed Product in the Territory (including all such patents
claiming Improvements or the composition of matter, formulation or method of
manufacture or use of the Licensed Products), to the extent under the Control of
BDSI.

1.32. “Licensed Product” means the 200mcg, 400mcg, 600mcg, 800mcg, and 1200mcg
dosage strengths of that BEMA-based product which (i) contains fentanyl as its
sole API, (ii) is the subject of MAA DCP DE-H-1660-001-006-DC and NDA 022266
and, (iii) is supplied to TTY by (or on behalf of) BDSI.

1.33. “Licensed Technology” means the Licensed Patent Rights and the Licensed
Know-How.

1.34. “Marketing Authorization” means all necessary and appropriate regulatory
approvals, including but not limited to variations thereto and, if applicable or
reasonably advisable with respect to a particular jurisdiction, Pricing and
Reimbursement Approvals to put the Licensed Product on the market for sale for
human therapeutic use in the Territory.

1.35. “Minimum Sales Unit Price” means ***, subject to an annual increase,
effective January 1st of each Calendar Year following the Effective Date ***.

1.36. “Net Sales” means the gross amounts invoiced or received by TTY or its
Affiliates for their sales of Licensed Product to Third Parties in bona fide
arm’s length transactions, less the following deductions, to the extent
reasonable, customary, and documented: ***.

1.36.1 Licensed Product shall be considered sold when billed out or invoiced or,
if sooner, when payments are received. Components of Net Sales shall be
determined in the ordinary course of business in accordance with historical
practice and using the accrual method of accounting in accordance with IFRS.

1.36.2 In the event TTY or any Affiliate thereof transfers Licensed Product to a
Third Party in a bona fide arm’s length transaction for consideration, in whole
or in part, other than cash or to a Third Party in other than a bona fide arm’s
length transaction, the Net Sales price for such Licensed Product shall be ***.

1.36.3 The Net Sales of a Bundled Product shall be calculated ***.

1.36.4 Notwithstanding anything to the contrary, in the event that TTY or its
Affiliates sells Licensed Product to a Third Party at a discount that is greater
than the discount generally given to such Third Party for their other products
sold to such Third Party (including establishing a list price at a lower than
normal level), then Net Sales to such Third Party shall be ***.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

1.37. “Order” means a written purchase order for Products, which order shall
include a delivery schedule specifying the requested delivery date and quantity
for each Product ordered.

1.38. “Patent Rights” means all rights under patents and patent applications,
and any and all patents issuing therefrom (including utility, model and design
patents and certificates of invention), together with any and all substitutions,
extensions (including supplemental protection certificates), registrations,
confirmations, reissues, divisionals, continuations, continuations-in-part,
re-examinations, renewals and domestic and foreign counterparts of the
foregoing.

1.39. “Placebo” means a bioerodible, mucoadhesive polymer film product that does
not contain fentanyl, but is otherwise indistinguishable from, and is intended
to be administered in the same way as, the Licensed Product for purposes of
preclinical testing and clinical studies.

1.40. “Pricing and Reimbursement Approvals” means any pricing approval or
reimbursement approval from the Taiwan Bureau of National Health Insurance for
the Licensed Product.

1.41. “Product” means the Licensed Product, Placebos, and Demonstration Samples.

1.42. “Product Development” means all actions reasonably necessary in connection
with seeking and obtaining Governmental Approval of the Licensed Product in the
Territory, including, if and as necessary, the performance of clinical trials of
the Licensed Product in the Territory in accordance with this Agreement.

1.43. “Product Recall” means any recall or market withdrawal of any Product from
or in the Territory.

1.44. “Product Specifications” means the manufacturing and product
specifications for the applicable Product set forth on Annex I, attached hereto,
as they may be amended from time to time in accordance with this Agreement,
applicable laws and requirement of Competent Authorities.

1.45. “Results” means the results from all research, development, and clinical
trials performed by or on behalf of TTY or its Affiliates, including but not
limited to that reported on Development Documentation.

1.46. “Royalty Fee” means***.

1.47. “Serious Adverse Event” or “SAE” means an Adverse Event that at any dose
(i) results in death, (ii) is life-threatening, (iii) requires inpatient
hospitalization or prolongation of existing hospitalization, (iv) results in
persistent or significant disability/incapacity, or (v) is a congenital
anomaly/birth defect. The term “life-threatening” in this definition refers to
an event in which the patient was at risk of death at the time of the event; it
does not refer to an event which hypothetically might have caused death if it
had been more severe. Important medical events that may not be immediately
life-threatening or result in death or hospitalization but may jeopardize



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

the patient or require intervention to prevent one of the other outcomes listed
above should also be included in this definition to the extent reasonable
medical and scientific judgement indicates that expedited reporting is
appropriate under Applicable Laws.

1.48. “Serious Adverse Reaction” or “SAR” means an Adverse Reaction that at any
dose (i) results in death, (ii) is life-threatening, (iii) requires inpatient
hospitalization or prolongation of existing hospitalization, (iv) results in
persistent or significant disability/incapacity, or (v) is a congenital
anomaly/birth defect. The term “life-threatening” in this definition refers to
an event in which the patient was at risk of death at the time of the event; it
does not refer to an event which hypothetically might have caused death if it
had been more severe. Important medical events that may not be immediately
life-threatening or result in death or hospitalization but may jeopardize the
patient or require intervention to prevent one of the other outcomes listed
above should also be included in this definition to the extent reasonable
medical and scientific judgement indicates that expedited reporting is
appropriate under Applicable Laws.

1.49. “Term” means the period from the Effective Date until the date fifteen
(15) years after First Commercial Sale unless the Agreement is extended in
writing by the Parties or earlier terminated as defined herein.

1.50. “Territory” means the Republic of China (Taiwan).

1.51. “Third Party” means any entity other than: (a) BDSI, (b) TTY, or (c) an
Affiliate of BDSI or TTY.

1.52. “Transfer Price” means***.

1.53. “Unit” means a single saleable unit of Licensed Product or useable unit of
any other Product.

2. CLINICAL, REGULATORY AND GOVERNMENTAL APPROVAL.

2.1. TTY shall use Commercially Reasonable Efforts to pursue Product Development
for the Licensed Product in the Field in the Territory. TTY will carry out
development work substantially pursuant to a detailed development plan, which
plan must be approved in advance and in writing by BDSI (such plan, as approved,
the “Development Program”). TTY shall not perform, nor enable any Affiliate or
Third Party to perform, any research and development concerning the Licensed
Product except as provided in the Development Program. Notwithstanding anything
to the contrary, TTY shall be entitled to carry out the Development Program
through the use of Third Party contractors, provided that TTY shall be
responsible and liable for such Third Party’s performance of and compliance with
TTY’s obligations hereunder. The Development Program may be amended by TTY from
time to time, subject to the advance review and written approval by BDSI in
writing of each such amendment which shall not be unreasonably withheld. TTY
shall provide BDSI with reasonably detailed written reports regarding the
status, progress, and outcome, as well as major findings and major decision
points, of Product Development at least once per Calendar Quarter during the
Term, which reports shall be delivered no later than *** following the end of
the applicable quarter. BDSI agrees to use



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

Commercially Reasonable Efforts to provide and assist TTY in completion of the
Development Program by providing TTY with all relevant information which is in
BDSI’s possession and that BDSI has the right to provide to TTY.

2.2. TTY shall maintain books and records in connection with the Development
Program in accordance with Applicable Laws and otherwise in sufficient detail
and in good scientific manner appropriate for patent and regulatory purposes,
including to obtain Governmental Approvals, and shall properly reflect all
material work done and results achieved by or on behalf of TTY in the
performance of the Development Program in such books and records. Once per year
and upon 1 month prior written notice BDSI and its designees shall have the
right to access, audit, and inspect the materials in such books and records and
any facilities engaged in Product Development by or on behalf of TTY at BDSI’s
expense, and TTY shall without undue delay provide copies of such books and
records, and access to any such facilities, to BDSI and/or its designees upon
their reasonable request.

2.3. The Parties acknowledge that the Licensed Product has been approved for
sale and use as a human therapeutic product in the United States. TTY shall use
Commercially Reasonable Efforts to prepare and file in the Territory all
required application(s) for Governmental Approval of the Licensed Product,
including all necessary regulatory documents. BDSI agrees to use Commercially
Reasonably Efforts to assist TTY in obtaining the Governmental Approval of the
Licensed Product by providing TTY with all relevant information which is in
BDSI’s possession and that BDSI has the right to provide to TTY.

2.4. Subject to the terms of this Agreement, TTY shall be responsible for the
compilation and submission of the regulatory filings in respect of the Licensed
Product in the Territory, the holder of any Governmental Approvals granted for
the Product, and responsible for interaction with Competent Authorities in the
Territory, provided that (i) no filing, submission, or correspondence shall be
made to any Competent Authority or other governmental authority or agency
concerning the Licensed Product in the Territory without providing BDSI a
reasonable opportunity to review such filing, submission, or correspondence and
obtaining BDSI’s prior written consent with respect to the content thereof and
(ii) TTY shall provide BDSI prompt advance written notice of, and a reasonable
opportunity to attend and participate in, any meetings (in person, telephonic or
otherwise) with any Competent Authorities or other governmental authorities or
agencies concerning Licensed Products in the Territory. TTY shall reasonably
advise BDSI in detail regarding the status of, or developments with respect to,
the regulatory filings and Governmental Approvals but not less than at the end
of every Calendar Quarter in accordance with terms of this Agreement. In regard
to this Section 2.4, TTY will provide BDSI, in English, with a summary report of
any interactions with any Competent Authorities as soon as reasonably possible.
Should BDSI request additional information regarding the interaction with the
Competent Authorities, TTY will, as soon as reasonably possible, provide at BDSI
cost, full translations, in English, of any TTY documents (including any
minutes, notes or other documents) BDSI might request.

2.5. BDSI shall, upon TTY’s reasonable request, promptly provide to TTY all
material information, which is in BDSI’s possession and that BDSI has the right
to provide to TTY, regarding BDSI’s (or its Third Party contractors’)
manufacturing facilities, methods and process



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

controls for the manufacture of the Product, and will reasonably assist TTY in
compilation of information for the chemistry, manufacturing and control
documentation which TTY reasonably determines in good faith is needed for
completion of the regulatory filings. In the event that BDSI reasonably
determines that any such information constitutes proprietary, confidential, or
trade secret information belonging to BDSI or its Third Party contractor(s), the
parties will cooperate to take appropriate steps to preserve the confidential,
proprietary and/or trade secret status of such information.

2.6. TTY shall, as promptly as reasonably possible, provide to BDSI, in English,
a summary report to any interactions with any Competent Authorities. Should BDSI
request additional information regarding the interactions with Competent
Authorities, TTY will, as soon as reasonably possible, provide at BDSI cost,
full translations, in English of any reports and other written communications
received by TTY from any Competent Authority concerning the Licensed Product or
any activities of TTY or its Affiliates related thereto. On or after the date of
First Commercial Sale of the Licensed Product, each Party shall provide the
other Party with a status update with regard to any audit or inspection
conducted by any Competent Authority which relates directly to the Licensed
Product in the Territory.

2.7. Subject to the terms of this Agreement, TTY shall be responsible for
obtaining and maintaining all Governmental Approvals necessary for TTY to
contract BDSI to manufacture and package the Licensed Product into final
packaging. Subject to the terms of this Agreement, TTY shall be responsible for
submitting applicable Marketing Authorization supplements/
amendments/variations/etc. and obtaining all Governmental Approvals necessary
for BDSI to supply Product from appropriate, alternative Third Party
manufacturers. Subject to the terms of this Agreement, TTY shall be responsible
for obtaining and maintaining all applicable Governmental Approvals for the
commercial marketing, sale, and distribution of the Licensed Product in the
Territory.

2.8. TTY shall be solely responsible for the payment of all costs incurred by it
with respect to the Licensed Product in the Territory, including any and all
costs incurred with respect to the development of the Licensed Product as a
condition to the granting of Governmental Approval of the Licensed Product for
all indications.

2.9. Subject to Sections 3.2 and 9.6, TTY shall own all rights in and to any
Governmental Approval and related documentation, including all notes, summaries
and analyses related thereto, developed in connection with such Governmental
Approval. BDSI shall provide TTY with copies of and access to Licensed Know-How
in BDSI’s possession, including but not limited to information reasonably
sufficient for allowing TTY to establish and undertake Commercially Reasonable
Efforts to maintain and comply with Governmental Approvals in the Territory.

2.10. Upon request, TTY shall provide BDSI with copies of and access to
information in TTY’s possession, including but not limited to information
reasonably sufficient for allowing BDSI to establish, exercise and enforce its
rights under this Agreement (including its right of reference with respect to
Development Documentation and Results and the right to audit and inspect the
books and records, in any media or form, of TTY according to Sections 12.1 and
13.12), and BDSI shall be entitled to disclose such information (A) to the
extent necessary to



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

comply with its obligations under this Agreement or exercise or enforce its
rights under this Agreement, (B) to any regulatory or governmental authorities,
or to any Third Party, as required by applicable law, rule, regulation, or
judicial order, and, under conditions of confidentiality, (C) to any licensor,
licensee or sublicensee of BDSI or any Affiliate thereof with respect to any
BEMA-based product. The foregoing shall not be interpreted to grant ownership to
TTY in any results or research and development conducted by or on behalf of BDSI
outside the Territory, regardless of whether or not such results are referred to
in any regulatory submissions of TTY.

2.11. The Parties shall keep each other promptly and fully informed about any
material adverse events, side effects, injury, toxicity or sensitivity reaction
associated with the Product of which such Party becomes aware, whether or not
any such effect is attributable to the Product. TTY shall be responsible for
reporting relevant side effects to the appropriate regulatory authorities in
accordance with the terms of this Agreement and all Applicable Laws. Each shall
promptly inform the other by telephone and in writing in the event any
circumstances occur which may precipitate a possible or actual recall of any
Product.

3. LICENSES

3.1. Subject to the terms and conditions of this Agreement, BDSI hereby grants
to TTY during the Term an exclusive, royalty-bearing license, without rights of
sublicense, in the Field under the Licensed Technology to market, advertise,
promote, distribute for commercial sale, offer for sale, sell, and import for
commercial sale the Licensed Product in the Territory and BDSI hereby grants to
TTY during the Term a non-exclusive license, without rights of sublicense, under
the Licensed Technology to develop in the Territory the Licensed Product for
additional human therapeutic indications following Governmental Approval of such
Licensed Product in the Territory for the Initial Indication. TTY shall be
entitled to engage Third Parties as necessary to fulfill TTY’s obligations under
this Agreement with respect to the distribution, development and clinical trials
of the Licensed Product provided that TTY shall be responsible for such Third
Party’s actions, which actions shall not conflict with TTY’s obligations
hereunder. All Third Party agreements engaged in by TTY will be consistent with
this Agreement and collectively be sufficient to ensure compliance with TTY’s
obligations hereunder. TTY shall not, and shall ensure that its Affiliates shall
not, develop, market, sell, distribute, or offer for sale, or enable or provide
any assistance to any Third Party with respect to the development, marketing,
sale, or distribution of, any Licensed Product or substantially similar product
in any jurisdiction outside the Territory. TTY shall use Commercially Reasonable
Efforts to ensure, and shall ensure that its Affiliates use Commercially
Reasonable Efforts to ensure, that no Products supplied under this Agreement are
distributed to, exported to, or otherwise made available for use or sale in any
jurisdiction outside the Territory.

3.2. Subject to the rights of TTY under this Agreement, TTY hereby grants to
BDSI an exclusive royalty-free, fully-paid, irrevocable, worldwide perpetual
license and right of reference, with rights of sublicense, under the
Governmental Approvals, Development Documentation, and Results for (i) the
development, manufacturing and commercialization of any BEMA-based products,
(ii) the research and development of the Licensed Product, and (iii) the
commercialization of the Licensed Product outside the Territory. Any trademark
filing and/or



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

registered by TTY and/or logo, trade dress designed by TTY in the Territory
shall solely belong to TTY, excluding any trademark owned or used by BDSI, any
affiliate thereof, or the licensee of either of the foregoing prior to the
Effective Date of this Agreement.

3.3. During the Term of this Agreement, BDSI and its Affiliates shall not sell,
market, or offer for sale the Licensed Product in the Territory, nor grant any
right or license to any Third Party with respect to the Licensed Product in the
Territory that conflicts with the rights granted to TTY under this Agreement.
Notwithstanding anything to the contrary, nothing in this Agreement shall limit
BDSI’s or its Affiliates’ or BDSI’s or its Affiliates’ sublicensees’ right to
research or develop commercialize, market, sell, promote, distribute, import or
manufacture BEMA products, other than the Licensed Product, in the Territory, or
to manufacture, use, sell, offer for sale, promote, import, or distribute the
Licensed Product and BEMA products for use outside the Territory or enter into
an agreement with any Third Party enabling such Third Party to engage in such
activities with respect to the Licensed Product.

3.4. TTY acknowledges that it shall have no right, title or interest in or to
the Licensed Technology or Licensed Product except to the extent set forth in
this Agreement, and BDSI reserves all rights to make, have made, use, sell,
offer for sale, and import the Licensed Technology and Licensed Product except
as otherwise expressly granted to TTY pursuant to this Agreement. Nothing in
this Agreement shall be construed to grant TTY any rights or license to any
intellectual property of BDSI other than as expressly set forth herein.

3.5. All Affiliates of TTY shall be subject to the terms of this Agreement. TTY
shall be fully responsible and liable for the acts and omissions of its
Affiliates in the course of exercising any rights granted under this Agreement
as if such acts or omissions had been those of TTY, including but not limited to
any breach of the provisions of this Agreement, and TTY shall ensure that all of
TTY’s Affiliates shall comply with the terms of this Agreement.

3A. PATENTS AND INTELLECTUAL PROPERTY

3A.1 The Parties agree and acknowledge that, as of the Effective Date, there are
no Licensed Patent Rights with respect to the Territory. To the extent BDSI
notifies TTY that it intends to pursue Licensed Patent Rights with respect to
the Territory, however, TTY shall make available to BDSI or its authorized
attorneys, agents or representatives, its employees and, to the extent
reasonably practicable, its consultants or agents as are necessary or
appropriate to enable BDSI to file, prosecute and maintain patent applications
for the Licensed Patent Rights in the Territory, and with respect to
Improvements, anywhere in the world, for a reasonable period of time sufficient
for BDSI to obtain the assistance it needs from such personnel. TTY shall be
solely responsible for all reasonable, documented costs and expenses incurred in
making its employees available pursuant to the foregoing and for up to 5 (five)
hours per individual external attorneys, agents, representatives or consultants.
Any time in excess of 5 (five) hours per individual, as described, shall be at
BDSI’s expense.

3A.2 During the Term, each Party shall give prompt notice to the other Party of
any Third Party act which may infringe TTY’s rights under any Licensed Patent
Rights in the Territory



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

and shall cooperate with the other Party to terminate such infringement. If
legal proceedings become necessary, BDSI shall, at its own cost, have the sole
right, but not the obligation, to bring and control such action or proceeding
concerning the potential or actual infringement of TTY’s rights under this
Agreement, and, unless otherwise agreed upon in writing by the Parties, BDSI
shall solely bear the cost with respect thereto. TTY shall provide, at BDSI’s
expense (unless otherwise agreed to by the Parties in writing), such assistance
and cooperation to BDSI as may be necessary to successfully prosecute any action
against such Third Party. Should BDSI, at its own cost, fail to commence legal
proceedings under the Licensed Patent Rights against the possible infringement
of Licensed Patent Rights, TTY may, only after requesting and receiving BDSI
express written consent to bring such action, bring action to terminate such
infringement at TTY’s sole cost in accordance with Taiwan laws. BDSI shall give
TTY full support in TTY’s action to terminate such infringement. Any damages,
monetary awards, or other amounts recovered or received in settlement by BDSI,
or TTY, with respect to any infringement of the rights to Licensed Patent Rights
granted under this Agreement shall be applied proportionately first to defray
the reasonably related unreimbursed costs and expenses (including reasonable
attorneys’ fees) incurred by TTY and BDSI in the action. If any balance remains,
BDSI and TTY shall in good faith negotiate how the remaining balance will be
distributed based on the Parties’ respective interests in the Licensed Patent
Rights.

3A.3 In the event a Third Party commences a judicial or administrative
proceeding against a Party and such proceeding, other than a proceeding
concerning the filing, prosecution, or maintenance of the Licensed Patent
Rights, pertains to the use, sale, marketing, or import of the Licensed Product
in the Territory (the “Third Party Claim”), or threatens to commence such a
Third Party Claim, the Party against whom such proceeding is threatened or
commenced shall give prompt notice to the other Party. Subject to Section 10.1
of this Agreement, TTY shall, using counsel reasonably acceptable to BDSI, at
TTY’s own cost and expense, defend any and all such Third Party Claims or
proceedings, in the Territory, including without limitation the manufacturing
and/or supply of the Licensed Product, and BDSI shall, at TTY’s cost and
expense, provide such assistance and cooperation to TTY as may be necessary to
successfully defend any such Third Party Claims. The above notwithstanding, TTY
may only settle any such claim with BDSI’s prior written consent, such consent
not to be unreasonably withheld. The above notwithstanding, if TTY does not
defend a Third Party Claim in a reasonably timely manner (as determined by BDSI
in its reasonable discretion), and such Third Party Claim involves a material
adverse risk to either Party, the Licensed Patent Rights, the ability to develop
or commercialize the Licensed Product, or Net Sales, this Agreement may be
terminated or rendered nonexclusive by BDSI upon written notice to TTY, and, in
any event and independent of any termination or rendering nonexclusive of this
Agreement by BDSI pursuant to the foregoing, BDSI shall have the right, but not
the obligation, to control the defense of any claims made against BDSI or any
Affiliate thereof at BDSI’s cost and expense using counsel of its own choice.
Any damages, monetary awards, or other amounts recovered or received in
settlement by TTY with respect to the defense of any such action described in
this Section 3A.3 shall be applied proportionately first to defray the
reasonably related unreimbursed costs and expenses (including reasonable
attorneys’ fees) incurred by TTY and BDSI in the action. If any balance remains,
BDSI and TTY shall in good faith negotiate how the remaining balance will be
distributed based on the Parties’ respective interests in the Licensed Patent
Rights.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

3A.4 Notwithstanding anything to the contrary, TTY shall not, and shall ensure
that none of its Affiliates, contractors, or other agents does not, take any
action or make any statement that, directly or indirectly, adversely affects, or
would reasonably be expected to adversely affect, any of the Licensed Patent
Rights or Licensed Know-How, or BDSI’s or any BDSI Affiliate’s or sublicensees’
rights or ability to make, use, sell, offer for sale, or import Licensed Product
or any other BEMA-based product.

3A.5 BDSI shall own all right, title and interest in and to any Improvements
made by or on behalf of either Party (or any Affiliate thereof), solely or
jointly with the other Party or Third Parties, and all intellectual property
rights related thereto, and TTY hereby assigns to BDSI all right, title, and
interest to any Improvements generated by or on behalf of TTY or its Affiliates,
solely or jointly with any other party, and all intellectual property rights
related thereto. TTY shall take all actions and execute all documents necessary
to effect the purposes of the foregoing, as requested by BDSI, and cause its
Affiliates, employees, contractors, and other representatives to do the same.
TTY shall promptly notify BDSI in writing of Improvements made, solely or
jointly with other parties, by TTY or any Affiliate thereof. TTY shall ensure
that any contracts it may execute with any Third Party concerning Products shall
be consistent with, and enable TTY to comply with, this Section 3A.5.

4. FINANCIAL TERMS

ROYALTY, MILESTONE AND PURCHASE PRICE PAYMENTS

4.1. In partial consideration for the licenses granted hereunder, TTY shall pay
to BDSI an initial one-time non-refundable, non-creditable license fee of
US$300,000, by wire transfer of immediately available funds to an account to be
designated by BDSI. TTY shall pay such license fee within two (2) business days
of the Effective Date.

4.2. TTY shall pay to BDSI, as additional license fees, the following
nonrefundable, noncreditable milestone payments upon the occurrence of each of
the specified milestone events:

a. US$300,000 ***;

b. US$300,000 ***;

c. US$200,000 ***; and

d. US$200,000 ***.

For the avoidance of doubt, each milestone payment referred to in this
Section 4.2 shall be paid only once by TTY. TTY shall provide BDSI with written
notice of each milestone above, and shall pay BDSI the designated amount for the
applicable milestone, within ten (10) business days of achievement of the
relevant milestone.

4.3. TTY shall, in addition to any other amounts due under this Agreement for
the supply of Licensed Products, pay BDSI the Royalty Fee for all Licensed
Products sold in the Territory,



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

provided that, if the Transfer Price (or, in the event any Licensed Product that
is the subject of a Commercial Sale in the Territory is originally purchased by
TTY (or supplied by or on behalf of BDSI) for use in a clinical trial, the
Clinical Trial Unit Price) due or paid for a particular unit of Licensed Product
sold in the Territory exceeds ***, no fee shall be payable under this
Section 4.3 with respect to the Net Sales of such Unit of Licensed Product.

4.4. TTY shall purchase from BDSI all Licensed Product intended for Commercial
Sale in the Territory ***.

4.5. TTY shall purchase from BDSI all Licensed Products intended for use in
clinical trial materials for a price ***.

4.6. TTY shall purchase from BDSI all Placebos and Demonstration Samples at a
price ***. ***.

4.7. TTY shall, in its sole discretion, have the sole and exclusive right to
determine all terms and conditions of sale of the Product to its customers,
subject to the constraints and requirements of any applicable Governmental
Approvals and the terms of this Agreement.

4.8. TTY, on behalf of itself and its Affiliates, shall, beginning with the
Calendar Quarter during which the first sale of the Licensed Product occurs in
the Territory, furnish to BDSI a quarterly written report (each, a “Royalty
Statement”) showing in reasonably specific detail (i) TTY’s, and its Affiliates
inventory on hand of each Stock Keeping Unit (“SKU”) of Units, sales in Units
per SKU during such Calendar Quarter, and Net Sales during such Calendar
Quarter; (ii) amounts payable under this Agreement with respect to such Calendar
Quarter based upon Net Sales (which shall include a detailed accounting of all
amounts and calculations required to determine Net Sales and the applicable
Royalty Fee(s)); (iii) exchange rate(s) used in calculating payments due under
this Agreement, (iv) withholding taxes, if any, required by law to be deducted
with respect to any payments due BDSI under this Agreement; and (v) any other
information requested by BDSI. Such report shall be provided within ***
following the close of each Calendar Quarter.

4.9. All payments due BDSI under Section 4.3 with respect to Licensed Products
sold during a particular Calendar Quarter shall be paid no later than ***
following the close of such Calendar Quarter. All payments under this Agreement
shall be payable in United States Dollars and made by wire transfer to a bank
account designated by the Party owed payment, unless otherwise specified in
writing by such Party.

4.10. With respect to any payment made under this Agreement that are calculated
on the basis of amounts invoiced or received by TTY in New Taiwan Dollars or any
other currency other than United States Dollars, such conversion shall be made
at the rate of exchange as reported by Bloomberg
(www.bloomberg.com/markets/currencies/) on the last business day of the
(i) Calendar Quarter during which the applicable Licensed Products are sold, for
any amounts calculated on the basis of Net Sales of Licensed Products, or
(ii) the Calendar Quarter preceding such payment, for all other payments



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

4.11. In the event that any payment due hereunder is not made when due, each
such payment shall accrue interest from the date due at a rate equal to*** or,
if less, the maximum legally permissible interest rate, calculated on the number
of days such payments are paid after the date such payments are due. The payment
of such interest shall not limit BDSI from exercising any other rights it may
have under this Agreement as a consequence of the lateness of any payment.

4.12. All taxes levied on account of the payments accruing to a Party under this
Agreement shall be paid by such Party for its own account, including taxes
levied thereon as income to such Party. If provision is made in applicable law
or regulation for withholding on any payment due to the other Party under this
Agreement, such tax shall be deducted from the payment made by a Party (the
“Paying Party”) to the other Party (the “Paid Party”) hereunder, shall be paid
to the proper taxing authority by the Paying Party, and a receipt of payment of
such tax shall be secured and promptly delivered to the Paid Party. Each Party
agrees to reasonably assist the other Party in claiming exemption from such
deductions or withholdings under any double taxation or similar agreement or
treaty from time to time in force or in otherwise seeking the return, refund, or
credit of any such withheld amount as applicable.

4.13. During the Term and for a period of five years thereafter, or longer if
and as required to comply with Applicable Law, TTY shall keep complete and
accurate records in sufficient detail to permit BDSI to confirm the completeness
and accuracy of (i) the information presented in each Royalty Statement and all
payments due hereunder and (ii) the calculation of Net Sales. BDSI and any
designee thereof shall have the right to audit and inspect such records pursuant
to the terms of Section 13.12.

5. COMMERCIALIZATION

5.1. TTY, at its own expense, will be responsible for all sales and marketing
activities related to the Licensed Product in the Territory.

5.2. TTY agrees to use Commercially Reasonable Efforts to promote the sale,
marketing, and distribution of, and otherwise commercialize and sell, the
Licensed Product in the Territory for all indications that have received
Governmental Approval. TTY shall provide BDSI with quarterly written reports of
TTY’s commercialization efforts and activities for such quarter and a
description of its plans for future commercialization efforts and activities. In
addition, TTY shall provide such other information, financial or otherwise, BDSI
may reasonably request relating to the marketing, sale or distribution of the
Product.

5.3. Beginning on the date of First Commercial Sale, TTY shall use Commercially
Reasonable Efforts to deploy its sales representatives to sell the Licensed
Product in the Territory, who will target physicians reasonably identified by
TTY as potentially high volume prescribing physicians for the Licensed Product.

5.4. No rights to the trademark ONSOLIS, BREAKYL, or any other trademarks, trade
dress, or logos used with respect to the Licensed Product outside the Territory
are granted to TTY under this Agreement, and, notwithstanding anything to the
contrary, BDSI shall not be required to



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

include any such trademark, trade dress or logo on any packaging or related
materials concerning any Licensed Product supplied to TTY. Any trademark, logo,
design and/or trade dress for the Licensed Products used by TTY, its Affiliates,
or Sublicensees in the Territory shall be subject to BDSI’s prior written
approval, such approval not to be unreasonably withheld, comply with Applicable
Laws, and not infringe or misappropriate the intellectual property rights of any
Third Party. Any trademark filing or registered by TTY and/or logo, trade dress
designed by TTY in the Territory shall solely belong to TTY, excluding any
trademarks owned or used by BDSI any affiliate thereof, or the licensee of
either of the foregoing prior to the Effective Date of this Agreement.

6. COMPLIANCE

6.1. Subject to TTY’s obligations upon termination pursuant to this Agreement,
TTY shall, following final Governmental Approval or Marketing Authorization by a
given Competent Authority, be the holder and owner of such Marketing
Authorization and Governmental Approval in the Territory. TTY agrees that
neither it nor its Affiliates will do anything to recklessly, negligently, or
intentionally adversely affect any Marketing Authorization or Governmental
Approval.

6.2. With respect to the Licensed Product, TTY agrees, at its sole cost and
expense, to maintain all Marketing Authorizations and Governmental Approvals
throughout the Term including obtaining any supplemental applications, annual
reports, variations or renewals thereof.

6.3. After the Effective Date, TTY shall promptly provide BDSI a copy of any
material correspondence or materials that it receives from a Competent Authority
regarding any Licensed Product. If such correspondence is not received in
English, TTY will provide BDSI with a summary report in English of all material
matters addressed. Should BDSI request additional information regarding the
interaction with the Competent Authorities, TTY will, as soon as reasonably
possible, provide at BDSI’s cost, full translations, in English, or any
documents (including any minutes, notes or other documents) BDSI might request.

6.4. TTY shall, at its sole cost and expense, be responsible for, and perform,
all reporting of ADEs and Phase IV surveillance in the Territory, if and as
required by Competent Authorities and Applicable Laws. TTY shall provide BDSI
with a copy of all safety-related correspondence with any Competent Authority
*** of its receipt or submission.

6.5. Following Governmental Approval, TTY will be responsible for
(i) maintaining the Company Core Safety Information (“CCSI”), as included in the
Company Core Data Sheet (“CCDS”), in the Territory and (ii) maintaining the
CCSI, as included in the Package Insert/Prescribing Information (“PI”), in the
United States. TTY will also be responsible for submission of any safety-related
supplemental applications for changes to any package insert or other labeling.

6.6. Following Governmental Approval, TTY (or its agent) will maintain a
pharmacovigilance database for the Licensed Product in the Territory. The
database will include all ADE reports from spontaneous sources, scientific
literature, and post-marketing surveillance



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

reports (serious) and SAE reports from clinical studies coming into the
knowledge of TTY Pharmacovigilance Department (or its agent). Spontaneous cases
will include reports received from both healthcare professionals and consumers.
AE data will be carried out in accordance with TTY’s (or its agent’s) SOPs and
TTY will use WHO ADR terminology. All reasonable assistance and access requested
by either Party in responding to safety inquiries will be provided upon request.
Information in TTY’s safety databases will be used by TTY to compile periodic
safety update reports (PSURs) to the Taiwanese Food and Drug Administration
(providing a waiver of the requirement to submit postmarketing periodic safety
reports in the format described in the regulations has been granted) and other
Competent Authorities and prepare safety-related supplemental applications for
changes in the package insert(s)/labelling for Licensed Product.

6.7. The Parties shall keep each other informed on all safety matters related to
the Licensed Product and on any information received from any source concerning
any ADR coming to either Party’s knowledge with regard to the Licensed Product.

6.8. Each Party is responsible for fulfilling its reporting obligations to the
appropriate regulatory authorities with respect to the Licensed Product in
accordance with the applicable national laws and regulations of the different
countries.

6.9. Independently of any national reporting requirements, the Parties shall in
relation to the Licensed Product report to each other all SAEs from clinical
trials with a reasonable suspicion of causal relationship to the administered
study medication and all serious spontaneously reported suspected ADRs within
***, but not later than *** after having come to a Party’s attention including a
case description and medical causality assessment on the International Adverse
Event Report Form (CIOMS form) in English. If required, follow up will be
carried out by the Market Authorization holder on all SARs (listed and unlisted)
and non-serious unlisted ADRs in the Territory according to its own internal
procedures, which shall be commercially reasonable and consistent with industry
standards. Non-serious ADRs in the Territory shall be followed up by TTY if
there is a safety concern, and pregnancy and in utero reports will be followed
up by TTY at the expected due date. Reasonable attempts shall be made by TTY to
obtain the required minimum information: identifiable patient, reporter, suspect
drug, and AE.

6.10. Life-threatening or fatal SAEs originating from clinical trials in the
Territory with a reasonable suspicion of causal relationship to the Licensed
Product shall be reported by a Party to the other Party and, if and as required
thereby, by the appropriate Party (as determined by Applicable Law) to
appropriate Competent Authorities within ***. In the case of incomplete or
insufficient data available, an initial report has to be issued meeting the time
frame, followed by as complete a report as possible within ***. All other
serious, unexpected ADRs must be reported to Competent Authorities as soon as
possible but no later than *** after first knowledge by a Party that the case
meets the minimum criteria for expedited reporting (ie, an identifiable patient,
a suspect drug, an identifiable reporting source, and an event or outcome). Any
serious, unexpected ADRs originated by either Party in the Territory are to be
reported on a CIOMS form. TTY will report all other ADRs in tabular format
(CIOMS line listings) within *** after the end of each calendar month.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

6.11. In any case where a change in the risk-benefit-ratio of the Licensed
Product becomes evident or safety actions due to ADR seem to be necessary (e.g.
change of the label, product information, special information/warnings to the
medical profession, patients, authorities or Product Recall), the Parties hereto
will inform each other without delay and use commercially reasonable efforts to
harmonize further measures as appropriate. Such exchange of information is
realized through direct contacts between the responsible departments. Therefore,
both Parties undertake to inform each other on any change in the responsible
persons, the address, telephone and fax-numbers in due time. If specific safety
measures are to be taken in the Territory with respect to any Licensed Product,
TTY will ensure the implementation of such in the Territory within mutually
agreed timeframes or according to regulatory obligations.

6.12. Regulatory inquiries related to safety concerns for the Licensed Product
received by either Party will be promptly forwarded to the other Party. The
Parties shall work in good faith to develop a mutually agreeable response with
respect to any such inquiry in the Territory at least *** before the response is
required. The aforementioned information shall be addressed to:

In case of BDSI:

David T Wright, PhD, RAC

Vice President, Regulatory Affairs

BioDelivery Sciences International, Inc.

801 Corporate Center Drive, Suite 210

Raleigh, North Carolina 27607

USA

Tel.: 919-582-9050

Fax: 919-582-9051

Email: dtwright@bdsi.com

In case of TTY:

Judy Juang

Regulatory Manager, Regulatory Affairs Department

TTY Biopharm Co., Ltd.

4F, No.170, Sec.3, Min-Chuan E. Rd.,

Taipei, Taiwan, R.O.C.

TEL:+886-2-25453105 ext. 193

FAX: +886-2-25147401

Email: judy.juang@tty.com.tw

6.13. TTY will have the primary responsibility for reviewing the world-wide
relevant scientific literature for any serious and non-serious unlisted ADRs
related to the Licensed Product in the Territory according to Applicable Laws.

6.14. TTY will perform signal detection concerning the Licensed Product
according to its own internal documented practices (as outlined in
SOPs/guidelines), which shall be commercially



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

reasonable and consistent with industry standards. Any conclusion raised from
the subsequent analysis revealing relevant safety concerns regarding the
Licensed Product will be communicated to BDSI immediately.

6.15. TTY will be responsible for preparing the periodic reports to be submitted
to Competent Authorities in the Territory (Periodic Safety Update Reports
(“PSURs”), Annual Safety Reports for clinical trials) in accordance with its own
standard operating procedures (“SOPs”), which shall be commercially reasonable
and consistent with industry standards, and Applicable Laws. BDSI will, on TTY’s
reasonable request, provide TTY with all data (e.g. CIOMS line listings for SAEs
originating from BDSI’s clinical trials) in its possession, and which BDSI has
the right to provide to TTY, which may reasonably be required for regulatory
report compilation in the Territory.

6.16. If, after the date of First Commercial Sale, a Competent Authority in the
Territory requires additional testing, modification or communication related to
approved indications of any Licensed Product, then TTY shall, subject to BDSI’s
prior written approval of any such testing, modification, or communication,
design any such testing, modification, or communication. BDSI shall, if and as
agreed to by BDSI in writing, be responsible for any additional formulation or
CMC work as required, at TTY’s cost, while TTY shall be responsible for an
additional pre-clinical and clinical testing and any other items required by
such Competent Authority, at TTY’s cost, provided that TTY shall not initiate
any such testing or other activities without BDSI’s prior written consent.

6.17. Upon receipt of a written request, each Party shall provide reasonable
assistance to the other Party, in connection with such Party’s obligations
pursuant to this Section, subject to reimbursement of all of its pre-approved
out-of-pocket costs by the requesting Party, provided that the requesting Party
shall not unreasonably withhold approval of any such costs.

6.18. TTY and BDSI shall comply with all Applicable Laws in exercising their
rights and performing their obligations under this Agreement, including the
provision of information by TTY and BDSI, to the extent in its possession, to
each other necessary for BDSI and TTY to comply with any applicable reporting
requirements. Each Party shall promptly notify the other Party of any comments,
responses or notices received from any applicable Competent Authorities, which
relate to or may impact any Licensed Product or the sales and marketing of any
Licensed Product, and shall promptly inform the other Party of any responses to
such comments, responses, notices or inspections and the resolution of any issue
raised by any Competent Authorities with respect to any Licensed Product.

7. SUPPLY

7.1. BDSI will be the exclusive supplier to TTY of the Product, and BDSI shall
supply Product for commercial sale within the Territory exclusively to TTY, as
described herein during the term of this Agreement.

7.2. Subject to the terms of this Agreement, BDSI shall supply to TTY Product
for use, sale, or distribution in the Territory. BDSI shall be the sole and
exclusive supplier of the Product



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

to TTY during the term of this Agreement, and TTY shall purchase solely from
BDSI all of its requirements for Product to be used, sold, or distributed in the
Territory. TTY shall not manufacture or have manufactured on its behalf, nor
obtain from any Affiliate of TTY or any Third Party, any Product. BDSI shall be
entitled to engage Third Parties as necessary to fulfill BDSI’s obligations
under this Agreement with respect to the supply of Product provided that BDSI
shall continue to be responsible for such Third Party’s performance of BDSI’s
obligations with respect to the supply of Product hereunder.

7.3. The manner and style of the labeling and trade dress of the Licensed
Product shall be as mutually agreed upon by the Parties in writing consistent
with this Agreement, and upon such mutual agreement shall be deemed part of the
Product Specifications, subject to any future changes reasonably requested by
TTY, agreed upon in writing by BDSI, and paid for by TTY. For the avoidance of
doubt, TTY shall be solely responsible for the contents of any product label and
BDSI shall not be responsible in any manner, including but not limited to under
any provision of this Agreement, for any error, mistake, violation of any
Applicable Law or any other problem with the content of the label unless BDSI
does not follow label instructions provided by TTY in accordance with this
Agreement. Any TTY-requested change or modification to a Product’s label or
packaging shall be subject to BDSI’s prior written approval of such change or
modification. TTY shall reimburse BDSI for the reasonable total direct and
indirect cost of any Product labels rendered obsolete by such change.

7.4. TTY may from time to time place, and BDSI will accept, written purchase
orders for batches of the Licensed Product and any other Products, as further
described below and BDSI will use Commercially Reasonable Efforts to supply
Products to TTY. However, TTY acknowledges both the inherent risk that one or
more batches of bulk or finished Products may be lost in production or shipment
and that any of its orders for Products could be delayed until demand (of both
TTY and BDSI’s other licensees) of the Products and similar products is
reasonably sufficient to justify BDSI’s production of any or all of the
Products. All provisions of this Section 7 regarding ordering and delivery of
Products will be subject to the provisions contained in this Section 7.4. Unless
otherwise stipulated in this Agreement, TTY specifically acknowledges BDSI’s
ability to delay production and delivery of Products, or upon TTY’s written
request provide to TTY Products on a mutually agreeable timeline and pricing
schedule that will be negotiated outside of the terms of this Agreement. BDSI
understands that TTY must provide specific and timely dates of Licensed Product
delivery and will work with TTY such that dates of delivery are provided (within
*** of the delivery date) to comply with the Taiwan government agent National
Bureau of Controlled Drug requirements. Should BDSI fail to provide product to
TTY in compliance with delivery date as required by the Taiwan government agent,
National Bureau of Controlled Drug Requirements and TTY is fined for any such
late delivery; BDSI will reimburse TTY for any fine levied on TTY by the Taiwan
government agent, National Bureau of Controlled Drug Requirements. TTY estimates
that it will place Orders for delivery by BDSI approximately ***. BDSI will work
with TTY in good faith to fulfill other Orders requested by TTY when and as
requested.

7.5. To the extent Product Development requires TTY to conduct clinical trials
in the Territory, TTY may from time to time place, and BDSI will accept, binding
written purchase



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

orders for batches of Products to be used for clinical studies conducted by TTY
under the Development Program (“Clinical Supply Orders”). The Parties shall work
together in good faith to establish the amounts of Products to be used in any
clinical trial(s) to be conducted under the Development Program and establish a
delivery schedule for such Products, subject to the Parties’ mutual written
agreement with respect thereto, and BDSI shall use commercially reasonable
efforts to supply such Products to TTY in accordance with such schedule (such
order, the “Initial Clinical Supply Order”). Clinical Supply Orders for
subsequent clinical trials (“Subsequent Clinical Orders”) shall be placed
reasonably, but at least ***, in advance of the requested date of delivery
subject to the terms of this Agreement. BDSI shall use Commercially Reasonable
Efforts to deliver according to the delivery schedule contained in any
Subsequent Clinical Supply Order. Except as otherwise agreed by both parties
hereto, all delivery dates are targets only. No terms and conditions contained
in any Clinical Supply Order, acknowledgment, invoice, bill of landing,
acceptance or other preprinted form issued by either Party shall be effective to
the extent they are inconsistent with, modify or add to the terms and conditions
contained herein.

7.6. Within *** following TTY’s submission of the initial application for
Governmental Approval to a Competent Authority in the Territory with respect to
the Licensed Product, TTY shall provide BDSI with a Forecast of TTY’s
requirements for Products for the *** period following receipt of the
anticipated Marketing Authorization (including any required Pricing and
Reimbursement Approvals). The Forecast shall be updated regularly, and on no
less than a monthly basis, until the date on which TTY places its first Order
other than a Clinical Supply Order, at which time Forecasts shall be provided in
accordance with Section 7.7. Except as otherwise provided herein, all Forecasts
made hereunder shall be nonbinding and made to assist BDSI in planning its
production and TTY in planning marketing and sales.

7.7. For all Products other than those to be supplied under Clinical Supply
Orders, TTY shall, not less than *** before the beginning of each Calendar
Quarter, give BDSI (i) its Order for the Products to be delivered to TTY during
that Calendar Quarter, (ii) a written report detailing TTY’s calculation of its
reasonable estimate of the weighted average Net Sales for each Unit of Licensed
Product to be provided in satisfaction of such Order, and (iii) a Forecast for
the following four (4) Calendar Quarters. In the event that the actual weighted
average Net Sales per Unit of a particular dosage of Licensed Product sold in a
particular Calendar Quarter (the “Actual Average Unit Price”) is greater than
*** of the Estimated Average Unit Price originally calculated by TTY therefor
for ***, the Estimated Average Unit Price used for purposes of calculating the
Transfer Price for such dosage of Licensed Product under Section 1.52 shall ***.

BDSI shall not be obligated to accept any Order for a Calendar Quarter that
exceeds by more than *** in the previous Forecast. However, BDSI shall make
commercially reasonable efforts, but not be obligated, to also deliver such
exceeding quantities. TTY may request amendment to an Order within *** after
such Order is given and BDSI shall use its commercially reasonably efforts to
accept such amendment provided, however, BDSI shall not be obligated to accept
such amendment if quantities specified in the Order ***, cause the Product
scheduled for delivery in a Calendar Quarter ***, or ***. However, BDSI shall
make commercially reasonable efforts, but not be obligated, to also deliver any
quantities ***. No terms and conditions contained in any Order, acknowledgment,
invoice, bill of lading, acceptance or other preprinted form issued by either
Party shall be effective to the extent they are inconsistent with, modify or add
to the terms and conditions contained herein.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

7.8. BDSI shall provide to TTY Licensed Products whose shelf life is at least
*** from shipment. TTY shall be entitled at its option to reject such part of
any delivery of the Product which does not comply with the shelf life stated
above and the Product Specifications, provided that TTY shall be deemed to have
accepted any delivery of the Product unless it gives BDSI notice of its
rejection within *** of delivery, or in case of a latent defect, within ***
after the date TTY could have reasonably discovered such latent defect, but in
no event after ***. BDSI shall, at BDSI’s option, promptly replace (without
additional cost) or refund to TTY the amount actually paid by TTY to BDSI with
respect to any such Products rejected by TTY which do not comply with the
Product Specifications.

7.9. If, with respect to any Product which have been replaced and/or for which
the amount actually paid by TTY therefore has been refunded is, following
investigation, found by reasonable, independent, neutral, third party laboratory
analysis pursuant to generally-accepted scientific methods, to have complied
with Product Specifications, TTY shall accept those Products as part of the next
order and, if no Order will be placed before the termination of this Agreement,
pay BDSI the applicable amount therefor pursuant to this Agreement, and refund
any additional amount paid by BDSI to TTY with respect thereto.

7.10. BDSI may, in its sole discretion, contract with Third Parties for the
manufacture or supply of Products hereunder as it may determine necessary to
enable it to satisfy its obligations hereunder. For purposes of clarification
but not limitation, the performance of any of BDSI’s obligations hereunder by
any such Third Parties shall be deemed to satisfy such obligations of BDSI,
provided that BDSI shall be responsible and liable for such Third Party’s
performance of and compliance with BDSI obligations hereunder.

7.11. TTY shall maintain an inventory of Product reasonably sufficient,
consistent with industry standards, to satisfy at least *** worth of its
requirements at all times.

7.12. BDSI warrants that all Products supplied pursuant to this Agreement shall
on the date of delivery comply with the Product Specifications. Changes to the
Product Specifications may be made as (a) reasonably requested by TTY and agreed
upon in writing by BDSI, (b) necessary to conform to the regulatory requirements
necessary to obtain and maintain Governmental Approvals and agreed upon in
writing by BDSI, or (c) reasonably requested by BDSI or otherwise necessary to
enable BDSI and any Third Party manufacturing Products on behalf of BDSI to
comply with the legal and regulatory requirements applicable to Products outside
the Territory (including those of any regulatory filing or approval outside the
Territory). For clarity, prior to BDSI’s supplying any Licensed Product to TTY
that does not comply with the then current Product Specifications, BDSI will
obtain TTYs written consent. Replacement or refund, as elected by BDSI in its
sole discretion, shall be TTY’s sole remedy for breach of such warranty unless
such breach is the result of BDSI’s negligence or willful misconduct.

7.13. BDSI shall, as soon as reasonably possible, provide written notice of any
significant changes proposed by BDSI to the Product or method of manufacture of
the Product. BDSI shall



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

use Commercially Reasonable Efforts to ensure that the time for implementing
such changes shall provide TTY a reasonable opportunity to obtain the relevant
Governmental Approvals prior to such implementation.

7.14. BDSI shall provide TTY with certificates of quality assurance and quality
control analysis with respect all deliveries of the Product, as customary in the
industry, and with manufacturing and export documents as necessary for
(i) import of the Product and (ii) compliance with all applicable regulatory
requirements. BDSI shall keep complete, accurate and authentic accounts, notes,
data and records of the work performed by it under this Agreement and shall
maintain complete and adequate records pertaining to the methods and facilities
used by it for the manufacture, processing, testing, packing, labeling, holding
and distribution of Product in accordance with the applicable regulations. BDSI
agrees to provide the aforementioned accounts, notes, data and records to TTY
upon TTY’s reasonable request and allow TTY to perform audits on such accounts,
notes, data and records if requested by the Competent Authorities.

7.15. BDSI shall retain (or cause any relevant Third Party contractors to
retain), at TTY’s cost, a reasonably sufficient quantity of each batch of
Product to perform quality control testing. BDSI shall maintain such samples of
each batch in a reasonably suitable storage facility until at least ***, or such
longer period as may be required under applicable laws, rules, and regulations.
Portions of all such samples shall be made reasonably available for testing by
TTY, at TTY’s expense, upon request.

7.16. BDSI shall maintain (or shall use commercially reasonable efforts to
ensure that any relevant Third Party contractors maintain) all records as
necessary to comply with manufacturing regulations imposed by any regulatory
authority.

7.17. BDSI shall be responsible for assisting TTY in investigating complaints
and “Lack of Effect” reports relating to the manufacture and/or packaging of
Product which are supplied by BDSI. BDSI shall, as reasonably directed by TTY,
evaluate the nature of the complaint and document the evaluation on Product
manufactured and/or packaged by BDSI for TTY. This evaluation may include but is
not limited to providing assessments of: (i) returned sample(s) (where
appropriate); (ii) retained samples; (iii) the manufacturing process;
(iv) release tests; (v) receiving tests; (vi) complaint history; and
(vii) conclusion/summary. The documented evaluation of the complaint will be
provided by BDSI to TTY within *** from the date of BDSI’s receipt of the
complaint. BDSI’s costs and expenses related to any assistance or other actions
undertaken by BDSI pursuant to this Section 7.17 shall be reimbursed by TTY
within *** of an invoice from BDSI, except to the extent any such “Lack of
Effect” reports result from BDSI’s negligence, intentional misconduct, or breach
of its obligations under this Agreement, in which case BDSI shall bear such
costs and expenses.

7.18. Delivery of the Product shall be effected ***, at which time all risk of
loss and damage to the Product shall pass to TTY, and TTY shall carry out all
customs and export clearances necessary for the shipment, export, and import of
Product out of and/or into any jurisdiction and obtain, at its own expense, any
export or import license or other governmental authority required for
exportation and/or importation into and/or out of any jurisdiction.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

7.19. Prior to shipment, BDSI shall perform release testing in any manner
required by the Product Specifications, if specifically described therein, and
all applicable laws, rules and regulations, including the Governmental
Approvals.

7.20. TTY shall pay the amounts due under Sections 4.4, 4.5, and 4.6 for all
Product delivered to it under this Agreement within *** of its receipt of an
invoice for such Products. If TTY refuses or fails to take delivery of Product
ordered under this agreement at the time stated for delivery in the applicable
Order, BDSI shall be entitled, at its discretion, to invoice TTY in full for the
amounts due hereunder for such Product and to store Product at TTY’s cost, which
shall be commercially reasonable and include insurance with coverage in amounts
and types reasonably sufficient to cover the loss of such Product. Any amounts
due under the foregoing sentence shall be paid by TTY within *** of its receipt
of an invoice concerning such amounts.

8. PRODUCT RECALL

8.1. If at any time or from time to time, a Competent Authority requests TTY to
conduct a Product Recall of any Product in the Territory or if a voluntary
Product Recall of any Product in the Territory is contemplated by TTY, TTY shall
immediately notify BDSI in writing, and TTY will conduct such Product Recall
(with full support from BDSI, subject to the conditions of section 8.4) in as
reasonable, prudent, and expeditious a manner as possible to preserve the
goodwill and reputation of the Product and the goodwill and reputation of the
Parties.

8.2. TTY shall not carry out a voluntary Product Recall in the Territory with
respect to any Product without the prior written approval of BDSI, such approval
not to be unreasonably withheld (for the avoidance of doubt, any Product Recall
that is reasonably deemed necessary in order to avoid serious personal injury
shall not be considered as a voluntary Product Recall, provided that TTY shall
provide BDSI the opportunity to advise and comment with respect to any such
Product Recall prior to its execution); and the Parties shall reasonably
cooperate, in the conduct of any Product Recall for such Product in the
Territory. Product Recall cost shall be borne in accordance with Section 8.5.

8.3. Notwithstanding the foregoing, TTY may, without BDSI’s prior consent,
immediately affect any Product Recall (A) resulting from any death or
life-threatening adverse event associated with any Product or (B) required to
comply with any regulatory or legal requirements, guidelines, directives,
orders, or injunctions with respect to any Product. In the event TTY does not
undertake such a Product Recall in a reasonable period of time, BDSI shall be
entitled to do so without TTY’s prior written consent.

8.4. TTY shall have the right to control and/or conduct any Product Recall in
the Territory, subject to the terms of this Agreement. The Product Recall shall
be the responsibility of TTY and their Affiliates and shall be carried out by
TTY or its Affiliates in as reasonable, prudent, and expeditious a manner as
possible to preserve the goodwill and reputation of the Licensed Product and the
goodwill and reputation of the Parties and BDSI shall provide all necessary
support to TTY to carry out the Product Recall. TTY shall maintain records of
all sales and distribution of Product and customers in the Territory sufficient
to reasonably adequately administer a Product Recall, for the period required by
Applicable Law, and make such records available to BDSI or any designee thereof
immediately upon request.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

8.5. TTY shall bear any and all costs and expenses related to any Product Recall
in the Territory (including but not limited to any Product Recall undertaken by
BDSI in accordance with Section 8.3), provided that, notwithstanding the
foregoing, BDSI shall bear any such costs and expenses to the extent such
Product Recall is reasonably demonstrated to be attributable to BDSI’s
negligence, intentional misconduct, or supply of Licensed Products that do not
conform to the Product Specifications. For clarification, BDSI shall be
responsible for the costs and expenses of any Product Recall that is shown in
accordance with this section to have been attributable to BDSI’s negligence,
intentional misconduct or in supplying Licensed Products that are not in
conformance with the Product Specifications.

8.6. Throughout the duration of this Agreement and with respect to all Product
the Parties shall immediately notify each other of any information a Party
receives regarding any threatened or pending action, inspection or communication
by or from a concerned Competent Authority which may affect the safety or
efficacy claims of the Licensed Product or the continued marketing of the
Licensed Product. Upon receipt of such information during the duration of this
Agreement, TTY shall not take any action whatsoever without BDSI’s prior review
and approval, such approval shall not be unreasonably withheld.

9. TERM AND TERMINATION

9.1. This Agreement shall commence as of the Effective Date and shall expire at
the end of the Term or terminate upon on the earlier termination of this
Agreement as described herein.

9.2. Either Party may terminate this Agreement prior to the expiration of the
Term upon the occurrence of any of the following:

(i) Upon or after the cessation of operations of the other Party or the
bankruptcy, insolvency, dissolution or winding up of the other Party (other than
dissolution or winding up for the purposes or reconstruction or amalgamation);
or

(ii) Upon or after the breach of any material provision of this Agreement by the
other Party if the breaching Party has not cured such breach within *** after
written notice thereof by the non-breaching Party.

9.3. TTY may terminate this Agreement prior to the expiration of the Term upon
*** advance written notice to BDSI.

9.4. BDSI may, by written notice to TTY, and in addition to any termination
rights provided in Section 9.2, terminate this Agreement upon the occurrence of
any of the following:

(i) Upon the failure by TTY to pay any amounts due pursuant to Section 4.1, 4.2,
4.3, 4.4, 4.5, or 4.6 on the due date established therefor under this Agreement;



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

(ii) Upon the loss, revocation, suspension, termination, or expiration of TTY’s
license to sell narcotics in the Territory, if TTY fails to take the actions
necessary to reinstate such license within *** of such loss, revocation,
suspension, termination, or expiration;

(iii) Upon the loss, revocation, suspension, termination, or expiration of
Governmental Approval to sell the Licensed Product in the Territory, if TTY
fails to take the actions necessary to reinstate such license within *** of such
loss, revocation, suspension, termination, or expiration; or

(iv) Upon the occurrence of any material misrepresentation or omission in any
Royalty Statement, which misrepresentation or omission is caused by TTY’s
willful misconduct, gross negligence, or bad faith.

9.5. All of the non-breaching Party’s remedies with respect to a breach of this
Agreement shall be cumulative, and the exercise of one remedy under this
Agreement by the non-defaulting Party shall not be deemed to be an election of
remedies. These remedies shall include the non-breaching Party’s right to sue
for damages for such breach without terminating this Agreement.

9.6. Upon any termination or expiration of this Agreement, TTY, to the extent
requested by BDSI in writing within *** of such termination or expiration,
hereby grants and assigns to BDSI all right, title and interest in, to or under
all Governmental Approvals, the Clinical Documentation, the Results, the
Marketing Authorizations, all intellectual property rights associated therewith
(including copyright and trademark, however, in the case of termination by TTY
for material breach by BDSI , BDSI may purchase any trademark rights of TTY
related to the Licensed Product, capable of being transferred to BDSI, at an
amount of ***, and all other data, reports, studies, analysis or similar items
created or obtained by or on behalf of TTY or its Affiliates in connection with
the development, marketing or commercialization of the Licensed Product in the
Territory free, clear of any and all liens, claims, and encumbrances. BDSI
acknowledges and agrees that TTY may be unable to assign those Governmental
Approvals or Certificates of Permission which may be reasonably invalidated or
cancelled by the Competent Authorities if this Agreement is expired or
terminated. TTY shall deliver all such items, including any copies thereof, to
BDSI within *** of BDSI’s request therefor and agrees to take such actions as
BDSI may reasonably request in order to effectuate the assignment set forth in
this paragraph.

9.7. Upon any termination or expiration of this Agreement, TTY shall use its
best efforts, if allowed under relevant laws and contracts terms and as
requested by BDSI, to have assigned to BDSI any contracts entered into by TTY
concerning the development, marketing, distribution, or sale of the Licensed
Product in the Territory.

9.8. Except as otherwise provided in this Agreement, expiration or termination
of this Agreement shall not relieve the Parties of any obligation accruing prior
to such expiration or termination. Except as set forth below or elsewhere in
this Agreement, the obligations and rights of the Parties under Sections 2.2,
2.6 (first two sentences), 2.10, 2.11, 3.2 (first sentence), 3.5, 3A.4, 3A.5, 4,
6, 7.20, 8 (with respect to Products sold or distributed in the Territory by or
on behalf of TTY, any Affiliate thereof, or any licensee of either of the
foregoing), 9, 10, 11.5, 11.6, 12.1, 12.3, 12.4, 12.5, 12.8, and 13 shall
survive expiration or termination of this Agreement.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

10. INDEMNIFICATION AND INSURANCE

10.1. BDSI shall indemnify and hold TTY, its Affiliates, and their respective
employees, directors and officers, harmless from and against any liabilities or
obligations, damages, losses, claims, encumbrances, costs or expenses (including
attorneys’ fees) (any or all of the foregoing herein referred to as “Loss”)
insofar as a Loss or actions in respect thereof occurs subsequent to the
Effective Date arises out of a claim by a Third Party based on or resulting from
(a) any misrepresentation or breach of any of the warranties, covenants or
agreements made by BDSI in this Agreement, or (b) BDSI’s negligence or
intentional misconduct or failure to comply with Product Specifications. BDSI’s
obligations to indemnify TTY hereunder shall not apply to the extent any such
Loss arises out of or is based on any (a) inactions or actions of TTY or its
Affiliates for which TTY is obligated to indemnify BDSI under this Agreement or
(b) negligence or intentional misconduct of TTY or its Affiliates.

10.2. TTY shall indemnify and hold BDSI and its Affiliates, and their respective
employees, directors and officers of any of the foregoing, harmless from and
against any Loss insofar as such Loss or actions in respect thereof occurs
subsequent to the Effective Date and arises out of or is based upon a claim by a
Third Party based on or resulting from (a) any misrepresentation or breach of
any of the warranties, covenants or agreements made by TTY in this Agreement,
(b) TTY’s or its Affiliates’ development, use, marketing, manufacture, sale,
distribution, promotion, handling, or storage of any Products, (c) any product
liability claim brought by any Third Party due to the use of any Product sold or
distributed by or on behalf of TTY or any Affiliate thereof in the Territory, or
(d) any alleged copyright or trademark infringement, or similar action,
involving the labeling, packaging, marketing or promotional materials, logos,
trademarks, trade dress, or advertising concerning any Product (including BDSI’s
use of any of the foregoing in its manufacture and supply of Products to TTY).
TTY’s obligations to indemnify BDSI hereunder shall not apply to the extent any
such Loss arises out of or is based on any (a) inactions or actions of BDSI or
its Affiliates for which BDSI is obligated to indemnify TTY under this Agreement
or (b) negligence or intentional misconduct of BDSI or its Affiliates.
Notwithstanding the foregoing, in the event that any product liability claim is
brought by any Third Party due to the use of any Product in the Territory, BDSI
shall provide all reasonable measure or assistance in the defense or settlement
of such claim, at TTY’s expense, provided that and where such claim is caused by
or attributable to any negligent act or omission, intentional misconduct,
violation of Applicable Law, or breach of warranties hereunder by BDSI, such
measure or assistance shall be at BDSI’s expense provided that the foregoing
shall be subject to any applicable indemnification obligation of BDSI with
respect to any such claim under Section 10.1.

10.3. No claim for indemnification hereunder shall be valid unless notice of the
matter which may give rise to such claim is given in writing by the indemnitee
(the “Indemnitee”) to the persons against whom indemnification may be sought
(the “Indemnitor”) as soon as reasonably practicable after such Indemnitee
becomes aware of such claim, provided that, notwithstanding the foregoing, the
failure to notify the Indemnitor shall not relieve the Indemnitor from any
liability except to the extent that such failure to notify actually adversely
impacts the Indemnitor’s ability



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

to defend such claim. Such notice shall state that the Indemnitor is required to
indemnify the Indemnitee for a Loss and shall specify the amount of Loss and
relevant details thereof. The Indemnitor shall notify Indemnitee no later than
*** from such notice of its intention to assume the defense of any such claim.
In the event the Indemnitor fails to give such notice within that time the
Indemnitor shall no longer be entitled to assume such defense.

10.4. The Indemnitor shall at its expense, have the right, subject to the
limitations of this Section 10.4, to settle and defend, through counsel
reasonably satisfactory to the Indemnitee, any action which may be brought in
connection with all matters for which indemnification is available. In such
event the Indemnitee of the Loss in question and any successor thereto shall
permit the Indemnitor full and free access to its books and records and
otherwise fully cooperate with the Indemnitor in connection with such action;
provided that this Indemnitee shall have the right fully to participate in such
defense at its own expense. The defense by the Indemnitor of any such actions
shall not be deemed a waiver by the Indemnitor of its right to assert a claim
with respect to the responsibility of the Indemnitor with respect to the Loss in
question. The Indemnitor shall not settle or compromise any claim against the
Indemnitee without the prior written consent of the Indemnitee, provided that
such consent shall not be unreasonably withheld. No Indemnitee shall pay or
voluntarily permit the determination of any liability which is subject to any
such action while the Indemnitor is negotiating the settlement thereof or
contesting the matter, except with the prior written consent of the Indemnitor,
which consent shall not be unreasonably withheld. If the Indemnitor fails to
give Indemnitee notice of its intention to defend any such action as provided
herein, the Indemnitee involved shall have the right to assume the defense
thereof with counsel of its choice, at the Indemnitor’s expense, and defend,
settle or otherwise dispose of such action. With respect to any such action
which the Indemnitor shall fail to promptly defend, the Indemnitor shall not
thereafter question the liability of the Indemnitor hereunder to the Indemnitee
for any Loss (including counsel fees and other expenses of defense).

10.5. TTY shall, at its sole cost and expense, prior to delivery of the first
Product, obtain and keep in force comprehensive general liability insurance,
including any applicable self-insurance coverage, with bodily injury, death and
property damage including contractual liability and product liability coverage,
of the types and in amounts which are (i) reasonable and customary in the
pharmaceutical industry for companies of comparable size and activities provided
that, without limitation of the foregoing, TTY’s insurance coverage shall
include comprehensive general product liability and tort liability insurance
each in amounts not less than *** per incident and *** annual aggregate and name
BDSI as an additional insured. TTY will provide written proof of the existence
of such insurance to BDSI upon request. The minimum amounts of insurance
coverage required shall not be construed to create or limit TTY’s liability with
respect to its indemnification under this Agreement.

11. REPRESENTATIONS AND WARRANTIES

11.1. As of the Effective Date, each Party hereby represents and warrants that
such Party is duly organized and validly existing under the laws of the
jurisdiction of its organization and has full power and authority to enter into
this Agreement and the transactions contemplated hereby and to carry out the
provisions hereof.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

11.2. As of the Effective Date, each Party hereby represents and warrants that
such Party is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder.

11.3. As of the Effective Date, each Party hereby represents and warrants that
this Agreement is a legal and valid obligation binding upon it and is
enforceable in accordance with its terms, except that the enforcement of the
rights and remedies created hereby is subject to bankruptcy, insolvency,
reorganization and similar laws of general application affecting the rights and
remedies of creditors and that the availability of the remedy of specific
performance or of injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought. As of the Effective Date,
each Party represents and warrants that the execution, delivery and performance
of this Agreement by such Party does not conflict with any agreement, instrument
or understanding, oral or written, to which it is a party or by which it may be
bound, violate any law or regulation of any court, governmental body or
administrative or other agency having authority over it, including, with respect
to the representations and warranties made by TTY under this Section 11.3, any
competition, antitrust, or similar laws, statutes, regulations, or directives in
the Territory.

11.4. As of the Effective Date, each Party hereby represents and warrants to the
other Party that there is no action, suit or proceeding pending against or
affecting, or, to the knowledge of either Party, threatened against or affecting
that Party, or any of its assets, before any court or arbitrator or any
governmental body, agency or official that would, if decided against either
Party, have a material adverse impact on the business, properties, assets,
liabilities or financial condition of that Party (that are not already reflected
in that Party’s respective financial statements as filed with the Securities and
Exchange Commission (or foreign equivalent thereof) or otherwise made public or
provided to the other Party) and which would have a material adverse effect on
that Party’s ability to consummate the transactions contemplated by this
Agreement.

11.5. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NOTHING HEREIN SHALL BE
CONSTRUED AS A REPRESENTATION OR WARRANTY BY BDSI TO TTY THAT THE LICENSED
TECHNOLOGY IS NOT INFRINGED BY ANY THIRD PARTY, OR THAT THE PRACTICE OF SUCH
RIGHTS DOES NOT INFRINGE ANY INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.
NEITHER PARTY MAKES ANY WARRANTIES, EXPRESS OR IMPLIED, CONCERNING THE
COMMERCIAL UTILITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF ANY
LICENSED PRODUCT.

11.6. EXCEPT WITH RESPECT TO THE INDEMNIFICATION PROVIDED HEREUNDER, CLAIMS OF
PATENT INFRINGEMENT, OR BREACHES OF CONFIDENTIALITY, NEITHER PARTY SHALL BE
ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL, EXEMPLARY, CONSEQUENTIAL,
INDIRECT, OR PUNITIVE DAMAGES (AS SUCH TERMS ARE DEFINED IN BLACK’S LAW
DICTIONARY, SIXTH EDITION) IN CONNECTION WITH THIS AGREEMENT OR ANY LICENSE
GRANTED HEREUNDER.

11.7. BDSI represents and warrants that (A) it has and shall maintain during the
Term of this Agreement (i) a license to or ownership or control of, as
applicable, the Licensed Technology,



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

and any other intellectual property rights which are the subject of TTY’s
licenses under this Agreement, and (ii) the right to grant the licenses
described in this Agreement, (B) it will use Commercially Reasonable Efforts to
file patent applications to secure and protect the ownership of the Licensed
Technology in the Territory and (C) the grant of such licenses by BDSI will not
conflict with the terms of any existing agreement of BDSI concerning the
Licensed Technology.

11.8. BDSI represents and warrants that (i) the licenses granted to TTY
hereunder comprise, to BDSI’s knowledge as of the Effective Date, all
intellectual property rights, other than rights to any trademarks, tradedress,
or logos TTY wishes to use in the exercise of its rights hereunder, reasonably
necessary for TTY to use and sell the Licensed Product as contemplated by this
Agreement. BDSI covenants that it will not, without TTY’s prior written consent,
amend any agreement with a Third Party in a manner which would materially and
adversely affect TTY’s rights hereunder.

12. COVENANTS

12.1. Each Party covenants and agrees that it shall permit the other Party (or
any Third Party granted such rights under this Agreement) to exercise such
inspection rights as set forth in this Agreement.

12.2. TTY covenants and agrees that, as between TTY and BDSI, TTY shall be
responsible for the cost and implementation of marketing, sales, promotional and
related activities concerning the marketing, sale and promotion of the Licensed
Product in the Territory. BDSI shall, at TTY’s expense, provide any materials,
documents and information supporting TTY’s marketing sales, promotional and
related activities upon TTY’s request to the extent BDSI has (i) such materials,
documents, and information in its possession and (ii) has the legal right,
without breach of any other contractual or legal obligation BDSI may have, to
provide such materials, documents and information to TTY.

12.3. Each of TTY and BDSI shall cause its respective Affiliates to comply with
all obligations of such Affiliates under this Agreement. Each Party shall be
responsible and liable for such Party’s Affiliates performance of such Party’s
obligations hereunder and compliance with the terms of this Agreement, and any
breach of the terms of this Agreement by any Affiliate of a particular Party
shall be deemed a breach of this Agreement by such Party.

12.4. TTY covenants and agrees that it shall comply with all Applicable Laws
affecting the use, possession, distribution, advertising and all forms of
promotion in connection with the sale and distribution of the Licensed Product
and other Products in the Territory. Notwithstanding anything to the contrary,
any failure of TTY, any Affiliate thereof, to adhere to any Applicable Laws in
any country or supranational jurisdiction of the Territory concerning the
handling of narcotics which materially adversely affects the future manufacture,
use, shipment, handling, sale, marketing, or distribution of fentanyl (or any
product incorporating fentanyl) shall be deemed a material breach of this
Agreement entitling BDSI, subject to prior notice and, to terminate this
Agreement immediately, without opportunity to cure, pursuant to Section 9.2 in
respect of such country or supranational jurisdiction.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

12.5. TTY covenants and agrees that, except as otherwise specified in this
Agreement, TTY shall, following grant of a Governmental Approval, have the
obligation and responsibility for and shall make any and all necessary reports
to each Competent Authority with respect to the Licensed Product subject to such
Governmental Approval and shall provide BDSI with a complete copy of any such
report simultaneously with its submission of the report to each Competent
Authority; if any such report is submitted to the appropriate Competent
Authority in a language other than English, TTY shall also provide BDSI with a
summary of the material matters addressed in such report in English. TTY
covenants and agrees that, except as otherwise specified in this Agreement, TTY
shall, if relevant, have the obligation and responsibility for and shall make
any and all necessary reports in respect of the safe and lawful handling of the
Licensed Product as a narcotic substance to each Competent Authority, and shall
provide BDSI with a complete copy of any such report simultaneously with the
submission of the report to each Competent Authority; if any such report is
submitted to the appropriate Competent Authority in a language other than
English, TTY shall also provide BDSI with a detailed summary of the material
matters addressed in such report in English.

12.6. Upon the terms and subject to the conditions hereof, each of the Parties
hereto shall use its Commercially Reasonable Efforts to (a) take, or cause to be
taken, all appropriate action and do, or cause to be done, all things necessary,
proper or advisable under Applicable Law or otherwise to consummate and make
effective the transactions contemplated by this Agreement, (b) obtain from
Competent Authorities any consents, licenses, permits, waivers, approvals,
authorizations or orders required to be obtained or made by the Parties in
connection with the authorization, execution and delivery of this Agreement and
the consummation of the transactions contemplated by this Agreement. The Parties
hereto shall cooperate with each other in connection with the making of all
necessary filings, and any other required submissions, with respect to this
transaction under (i) the United States’ Securities Exchange Act of 1934, as
amended and the United States’ Securities Act of 1933, as amended, and the rules
and regulations thereunder and any other applicable securities laws and (ii) any
other applicable laws, rules, or regulations, including by providing copies of
all such documents to the other Party’s counsel (subject to appropriate
confidentiality restrictions) prior to filing and, if requested, by accepting
all reasonable additions, deletions or changes suggested in connection
therewith.

12.7. During the Term, neither TTY nor any Affiliate thereof shall, directly or
indirectly, enable or contract with any Third Party to develop, manufacture,
market, sell or distribute any Competing Product for commercial sale as a human
therapeutic product in the Territory or itself develop, manufacture, market,
sell or distribute any Competing Product for commercial sale as a human
therapeutic product in the Territory.

12.8. TTY shall not, without the prior written consent of BDSI, such consents
not to be unreasonably withheld, sell, license, encumber or otherwise transfer
to a third party any rights in Governmental Approvals, the Development
Documentation, the Results, the Marketing Authorizations, or any intellectual
property rights associated therewith (including copyright and trademark).



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

13. MISCELLANEOUS

13.1. During the Term and for a period of five years thereafter, each Party
shall maintain all Confidential Information of the other Party as confidential
and shall not disclose any such Confidential Information to any Third Party or
use any such Confidential Information for any purpose, except: (a) as expressly
authorized by this Agreement, (b) as required by law, rule, regulation or court
order (provided that the disclosing Party shall first notify the other Party,
shall use Commercially Reasonable Efforts to obtain confidential treatment of
any such information required to be disclosed, and shall disclose only the
minimum information required to be disclosed in order to comply), (c) to its
Affiliates, employees, agents, consultants and other representatives to
accomplish the purposes of this Agreement, or, in the case of BDSI, (d) under
conditions of confidentiality to any licensors, licensees, sublicensees, or
contractors of BDSI or any Affiliate thereof with respect to any BEMA-based
products. Each Party may use such Confidential Information only to the extent
required to accomplish the purposes of, or exercise its rights under, this
Agreement or, in the case of BDSI, to satisfy any obligations to any licensor,
licensee, sublicensee or contractor of BDSI or any Affiliate thereof with
respect to any BEMA-based product. Each Party shall use at least the same
standard of care as it uses to protect its own Confidential Information (but not
less than a reasonable standard of care) to ensure that its Affiliates,
employees, agents, consultants and other representatives do not disclose or make
any unauthorized use of the other Party’s Confidential Information. Each Party
shall promptly notify the other Party upon discovery of any unauthorized use or
disclosure of the other Party’s Confidential Information.

13.2. Neither Party shall release to any Third Party or publish in any way any
non-public information with respect to the terms of this Agreement without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld. Notwithstanding the foregoing a Party may disclose the
terms of this Agreement to potential investors, lenders, investment bankers and
other financial institutions of its choice solely for purposes of financing the
business operations of such Party. Nothing contained in this paragraph shall
prohibit either Party from filing this Agreement as required by the rules and
regulations of the Securities and Exchange Commission, national securities
exchanges (including those located in countries outside of the United States) or
the Nasdaq Stock Market; provided the disclosing Party discloses only the
minimum information required to be disclosed in order to comply with such
requirements, including requesting confidential treatment of this Agreement
(after reasonable consultation with the other Party) and filing this Agreement
in redacted form. The Parties agree to cooperate with respect to requests for
confidential treatment to be submitted to the Securities and Exchange Commission
or any similar foreign authority with respect to certain portions of this
Agreement and any redactions thereof for such purposes.

13.3. Except as explicitly contemplated by this Agreement, neither this
Agreement nor any rights or obligations hereunder may be assigned or otherwise
transferred by either Party without the prior written consent of the other Party
(which consent shall not be unreasonably withheld); provided, however, that
either Party may assign this Agreement and its rights and obligations hereunder
without the other Party’s consent (a) in connection with the transfer or sale of
all or substantially all of the business of such assigning Party (or that
portion of which to which this Agreement relates) to a Third Party, whether by
merger, sale of stock, sale of assets or otherwise, or (b) to any of its
Affiliates. Notwithstanding the foregoing, any such assignment to an Affiliate



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

shall not relieve the assigning Party of its responsibilities for performance of
its obligations under this Agreement, so long as such Affiliate remains an
Affiliate of the assigning Party. The rights and obligations of the Parties
under this Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties. Any purported assignment not in
accordance with this Agreement shall be void.

13.4. Neither Party shall be held liable or responsible to the other Party nor
be deemed to have defaulted under or breached this Agreement for failure or
delay in fulfilling or performing any term of this Agreement when such failure
or delay is caused by or results from causes beyond the reasonable control of
the affected Party, including, but not limited to, fire, floods, embargoes,
terrorism, war, acts of war (whether war be declared or not), insurrections,
riots, civil commotions, strikes, lockouts or other labor disturbances, acts of
God or acts, omissions or delays in acting by any governmental authority or the
other Party, or for any other reason which is completely beyond the reasonable
control of the Party (collectively a “Force Majeure”); provided that the Party
whose performance is delayed or prevented shall continue to use good faith
diligent efforts to mitigate, avoid or end such delay or failure in performance
as soon as practicable.

13.5. This Agreement shall be governed by and construed under the state laws of
the State of North Carolina, without reference to its conflicts of laws
principles. All disputes arising under or in connection with this agreement
shall be finally settled by binding arbitration, initiated by either Party on
*** notice to the other Party, under the Rules of Arbitration of the
International Chamber of Commerce (“ICC”), applying the laws of the State of
North Carolina, without regards to its conflicts of law provisions, before three
(3) independent, neutral arbitrators experienced in the pharmaceutical industry.
The place of arbitration shall be Los Angeles, California. TTY and BDSI shall
each be entitled to select one (1) such arbitrator, with the two such
arbitrators so selected selecting the third such arbitrator. In the event either
Party fails to select its arbitrator within such ***, the arbitrator selected by
the other Party within such *** period shall be entitled to select such
arbitrator. The arbitration shall be conducted in English. The decision of the
arbitrators will be final and binding on the Parties, and any decision of the
arbitrators may be enforced in any court of competent jurisdiction.
Notwithstanding the foregoing, any Party may seek injunctive, equitable, or
similar relief from a court of competent jurisdiction as necessary to enforce
its rights hereunder without the requirement of arbitration.

13.6. Except as specifically provided for herein, the waiver from time to time
by either of the Parties of any of their rights or their failure to exercise any
remedy shall not operate or be construed as a continuing waiver of same or of
any other of such Party’s rights or remedies provided in this Agreement.

13.7. In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby. Any provision
of this Agreement held invalid or unenforceable in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

13.8. All notices and other communications provided for herein shall be dated
and in writing and shall be deemed to have been duly given (a) on the date of
delivery, if delivered personally, by e-mail or by facsimile machine, receipt
confirmed, (b) on the following business



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

day, if delivered by a nationally recognized overnight courier service, with
receipt acknowledgement requested, or (c) three business days after mailing, if
sent by registered or certified mail, return receipt requested, postage prepaid,
in each case, to the Party to whom it is directed at the following address (or
at such other address as any Party hereto shall hereafter specify by notice in
writing to the other Parties hereto):

If to BDSI:

Arius Pharmaceuticals, Inc.

801 Corporate Center Drive, Suite 210

Raleigh, North Carolina 27607 USA

Attn: Mark Sirgo, Chief Executive Officer

Telephone: (919) 582-9050

Facsimile: (919) 582-9051

If to TTY:

TTY Biopharm Co., Ltd.

4F., No.170, Sec. 3,

Min-Chuan E. Rd., Taipei

Taiwan, R.O.C.

Attn: Jung-Chin Lin, Chief Executive Officer

It is expressly agreed that BDSI and TTY shall be independent contractors and
that the relationship between the two Parties shall not constitute a partnership
or agency of any kind. Neither BDSI nor TTY shall have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which shall be binding on the other Party, without the prior written consent of
the other Party.

13.9. The Parties hereto agree that they have been represented by counsel during
the negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
Party drafting such agreement or document. Whenever the context hereof shall so
require, the singular shall include the plural, the male gender shall include
the female gender and neuter, and vice versa.

13.10. TTY and BDSI shall consult with each other before issuing any press
release with respect to this Agreement or the transactions contemplated hereby
and neither shall issue any such press release or make any such public statement
without the prior consent of the other, which consent shall not be unreasonably
withheld; provided, however, (a) that a Party may, without the prior consent of
the other Party, issue such press release or make such public statement as may
upon the advice of counsel be required by law or the rules and regulations of
the Nasdaq or any other stock exchange, or (b) if it has used reasonable efforts
to consult with the other Party prior thereto, (such consent shall be deemed to
have been given if the recipient of the press release or public statement fails
to respond to the other Party within 48 hours after the recipient’s receipt of
such press release or public statement). No such consent of the other Party
shall be required to release information which has previously been made public.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

13.11. This Agreement (and any exhibits or appendices hereto) sets forth all of
the covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto with respect to the subject matter
hereof and supersedes and terminates all prior agreements and understandings
between the Parties. There are no covenants, promises, agreements, warranties,
representations conditions or understandings, either oral or written, between
the Parties other than as set forth herein. No subsequent alteration, amendment,
change or addition to this Agreement shall be binding upon the Parties hereto
unless reduced to writing and signed by the respective authorized officers of
the Parties.

13.12. Upon *** prior written notice from either Party (the “Requesting Party”),
the Party receiving such notice (the “Audited Party”) shall permit an
independent certified public accountant selected by the Requesting Party and
reasonably acceptable to the Audited Party to audit and/or inspect only those
books and records (including but not limited to financial records) as may be
necessary pursuant to the terms of the applicable Section of this Agreement
granting the applicable inspection rights to the Requesting Party pursuant to
this section. Any such independent accounting firm shall be subject to the
confidentiality provisions of this Agreement. A copy of any report provided to a
Party by the accountant shall be given concurrently to the other Party. Subject
to the terms of this paragraph, such inspection shall be conducted (a) at the
sole cost of the Requesting Party and (b) during the Audited Party’s normal
business hours. If the applicable audit involves the calculation of payments to
be made by one Party to the other Party and such accounting firm concludes that
such calculations erroneously resulted in an overpayment or underpayment by one
Party to the other Party with respect to any payment(s) due hereunder (a
“Calculation Error”), within *** of the date of delivery of such accounting
firm’s report concluding that a Calculation Error occurred, the amount overpaid
shall be repaid or the amount underpaid shall be augmented as necessary to
correct the underpayment or overpayment caused by such Calculation Error, and if
such Calculation Error resulted in an overpayment to or an underpayment from the
Party responsible for such error, such Party shall pay interest on such amount
at a rate equal to *** or, if less, the maximum legally permissible interest
rate, calculated on the number of days such payments are paid after the date
such payments are due. If the Audited Party was responsible for the Calculation
Error and such Calculation Error was greater than *** of the proper amount
payable with respect to any particular reporting period or invoiced amount, the
Audited Party shall be solely responsible for the reasonable, documented costs
associated with the audit. The rights granted to BDSI under this Section 13.12,
and any other audit, inspection, or information rights under this Agreement, may
be exercised by CDC IV, LLC, NB Athyrium LLC, or Arius Two, Inc. (or any
successor in interest to any of the foregoing) in a manner consistent with
similar rights established with respect to each of them in the agreements
between CDC IV, LLC, NB Athyrium LLC, Arius Two, Inc., and BDSI concerning the
Licensed Technology.

13.13. The captions contained in this Agreement are not a part of this
Agreement, but are merely guides or labels to assist in locating and reading the
several Articles hereof.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

13.14. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Signatures to this Agreement may be transmitted via
facsimile and such signatures shall be deemed to be originals.

[Signature page to follow.]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

IN WITNESS WHEREOF, both BDSI and TTY have executed this LICENSE AND SUPPLY
AGREEMENT, in duplicate originals, by their respective officers hereunto duly
authorized, the day and year first above written.

 

ARIUS PHARMACEUTICALS, INC.     TTY BIOPHARM CO., LTD. By:  

/s/ Mark S. Sirgo

    By:  

/s/ Jung-Chin Lin

Name:   Mark A. Sirgo     Name:   Jung-Chin Lin Title:   President and CEO    
Title:   GM



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

Annex I

Product Specifications

***